4 co)-\~)w h

An unpub|ishe l order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

JOHN GIBB; AND SHERRY GIBB, No. 62526
Appellants, v

vs.  
BAC HOME LOAN SERVICES, LP F  L E 
F/K/A COUNTRYWIDE HOME LOANS MAY 2 1 2013
SERVICING, LP,

Respondent. ¢¢_ETRA §uRT

SVL _

DEPUTY CLERK

ORDER DISMISSING APPEAL

Having reviewed the parties’ April 10, 2013, stipulation, the
stipulation is approVed, and this appeal is hereby dismissed. The parties
shall bear their own costs and attorney fees. NRAP 42(b).

lt is so ORDERED.

CLERK oF THE SUPREME COURT
TRACIE K. LINDEMAN

BY=  

cc: Hon. Patrick~Flanagan, DistrictpJudge
Mark L. Mausert
Akerman Senterfitt/Las Vegas
Washoe District Court Clerk

SuPF\EME Coum‘
oF
NEvAoA

CLERK’S ORDER

/3)~/4973